DETAILED ACTION
This is the Office action based on the 16414093 application filed May 16, 2019, and in response to applicant’s argument/remark filed on February 23, 2022.  Claims 1-22 are currently pending and have been considered below.  Applicant’s withdrawal of claims 11-22 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The amendment filed May 23, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:     The amendments to paragraphs 0035 and 0086 change the chemical formula of chemical compounds in these paragraphs, thus add new matters.  Applicant’s argument that the amendments are to correct a typographical error is not persuasive.     It is noted that paragraph 0035 of the original specification is different than the version that Applicant claims as the original.  Paragraph 0035 of the original specification discloses
                                                
    PNG
    media_image1.png
    103
    707
    media_image1.png
    Greyscale


                              
    PNG
    media_image2.png
    417
    571
    media_image2.png
    Greyscale

        Thus paragraph 0035 is reasonably interpreted as                      The polystyrene sulfonic acid or its ammonium salt,                             polyacrylic acid or its ammonium salt; or                             polyacrylic acid or its ammonium salt, potassium salt or sodium salt                       have the chemical structures as described in the figures.  It is noted that the chemical structures in the figures match the chemical formula in the text, and there is no disagreement between them.  It is further noted that paragraph 0086 repeats the same disclosure as paragraph 0035, which renders a typographical error unlikely.  The amendment would add sodium polystyrene sulfonate and potassium polystyrene sulfonate, thus adding new matters.Applicant is reminded that these unsupported matters do not have the filing date of the provisional application.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claim 10  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites “The chemical-mechanical planarization (CMP) composition of Claim 1, wherein the abrasive is colloidal silica, the solid state catalyst is Fe-coated silica, the water soluble catalyst is iron gluconate, the oxidizing agent is H2O2, polyethyleneimine, polystyrene sulfonic acid (PSSA) , the pH adjusting agent is nitric acid, and water, and pH of 2.0 to 3.5.” .       However, the specification does not teach that the oxidizing agent can be polyethyleneimine or polystyrene sulfonic acid, and the term “iron gluconate” is broader in scope than the term “Iron (II)-Gluconate” disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --the range "0.5 ppm to less than 5 ppm" renders the claim indefinite because it is unclear about the lower and upper boundary of the range.  This is interpreted as the claimed range has a first endpoint at “0.5 ppm” and an second endpoint in the second range “less than 5 ppm”.  It is noted that the range “less than 5 ppm” also includes the range 0 - 0.5 ppm.  Thus, one of ordinary skill in the art would not be clear about the second endpoint of the range or how much corrosion inhibitor to include in the CMP composition.
Claim 10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 10 recites “The chemical-mechanical planarization (CMP) composition of Claim 1, wherein the abrasive is colloidal silica, the solid state catalyst is Fe-coated silica, the water soluble catalyst is iron gluconate, the oxidizing agent is H2O2, polyethyleneimine or polystyrene sulfonic acid (PSSA) , the pH adjusting agent is nitric acid, and water, and pH of 2.0 to 3.5.” .       There appear to be some typographical errors, and one of skill in the art would not be clear how to obtain the composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-9 rejected under 35 U.S.C. 103 as obvious over Lin et al. (U.S. PGPub. No. 20150259804), hereinafter “Lin”, in view of Tsuchiya et al. (U.S. PGPub. No. 20020095872), hereinafter “Tsuchiya”:--Claims 1, 7, 8, 9: Lin teaches a CMP composition for selectively polishing tungsten ([0001-0007]) , the CMP composition consists essentially ([0008]) ofsilica abrasive, such as colloidal silica, at a concentration 0.05-3 wt.% ([0021]);a metal ion, such as ferric ion in the form of ferric nitrate, that functions a catalyst, at a concentration 5-1000 ppm ([0011, 0025, 0031]);a polyamino compound, such as poly(ethyleneimine) ([0023]), at a concentration 1-2000 ppm ([0010]);one or more chelating agents ([0012]), such as polyacrylic acid and phosphoric acid, at a concentration 10-4000 ppm ([0027]);an oxidizing agent, such as hydrogen peroxide, at a concentration 0.1-10 wt.% ([0014]); and
a carrier fluid, such as water ([0033]), wherein the CMP composition has a pH about 2 to about 4 ([0034]).      Lin is silent about the molecular weight of the poly(ethyleneimine) and of the polyacrylic acid, and fails to teach that the molecular weight of the poly(ethyleneimine) is about 500-1,000,000 and of the polyacrylic acid is  1000-4,000,000.      Tsuchiya, also directed to a CMP composition for polishing tungsten, teaches that the composition may include polyacrylic acid and ([0041])  poly(ethyleneimine) ([0042]) having molecular weight  10,000 – 2,000,000 ([0043]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use polyacrylic acid and poly(ethyleneimine) having molecular weight  10,000 – 2,000,000 in the CMP composition in the invention of Lin because Lin is silent about the molecular weight of the poly(ethyleneimine) and of the polyacrylic acid, and Tsuchiya teaches that such poly(ethyleneimine) and of the polyacrylic acid may have such molecular weight.      Lin further teaches that the CMP composition has a pH about 2 to about 4 ([0034]), and that the pH of the composition may be adjusted at any suitable time ([0035]).  It is noted that phosphoric acid is a pH adjusting agent, as taught by Applicant.        It is noted that ferric nitrate is water soluble, and water is a solvent.--Claim 2: Since the option of water-soluble catalyst is selected in claim 1, the limitation about the non-selected component, i.e. solid state catalyst, are not relevant.--Claims  3, 4: Lin further teaches that the metal ions preferably include Cu or Fe, that presents in the form of a complex including one or more ligands, such as two or more carboxylic acid groups ([0025-0026]).  It is noted that Fe complex that has 2 carboxylic acid ligands has the general chemical structure : 
    PNG
    media_image3.png
    212
    203
    media_image3.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the metal ions having the above chemical structure--Claim 5: Although Lin is silent about the chemical formula for the poly(ethyleneimine), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a linear poly(ethyleneimine).--Claim 6: It is noted that polyacrylic acid has the general chemical structure 
    PNG
    media_image4.png
    120
    98
    media_image4.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the polyacrylic acid having the above chemical structure.  Since the molecular weight of the polyacrylic acid is 10,000 – 2,000,000, n is 145-29,000.  This overlaps the range of n recited in claim 6.

Response to Arguments
  Applicant's arguments filed February 23, 2022 have been fully considered as follows: --Regarding Applicant’s argument that Lin does not teach Applicant’s invention because the cited poly(ethyleneimine) compound and polyacrylic acid compound are among a laundry list of possible compounds taught by Lin, this arguments is not persuasive.  The poly(ethyleneimine) is selected from a list of eight compounds polyamino compounds, and the polyacrylic acid is selected from a list of compounds about twenty chelators.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to include the claimed components in the composition.        It is noted that the corrosion inhibitors taught in the Applicant’s specification in paragraph 0109 comprises thousands of different compounds and the chemical additives taught in the specification in paragraph 0112 comprises hundreds of thousands different compounds.--Regarding Applicant’s argument that Lin teaches the poly(ethyleneimine) has maximum 5 ethyleneimine groups, this is not correct.  Lin clearly teaches the poly(ethyleneimine) compound has 2 or more ethyleneimine groups in paragraph 0024.--Regarding Applicant’s argument that the working examples in Lin do not use polyacrylic acid, a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979). In this instance, that a single example/embodiment describes ranges that fall outside the claimed ranges is not sufficient to overcome the prima facie case of obviousness set forth by the Examiner.--Regarding Applicant’s argument that “there is no suggestion or motivation to replace malonic acid or hydroxyethylidene-1,1-diphosphonic acid by a polyacrylic acid having a molecular weight of 1,000 to 2,000,000”, this argument is not relevant since the Office action does not refer to the above 2 compounds, but rather refers to the polyacrylic acid that Lin disclosed in paragraph 0041.
--Regarding Applicant’s argument about the amendment to the specification, please see explanation in section Specification above.--Regarding Applicant’s argument that the range "0.5 ppm to less than 5 ppm" is definite,  this argument is not persuasive.  Please see explanation above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713